DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant included the allowable subject matter requiring the RF signal to be oscillating current. This is illustrated in figure 6 of the applicant’s drawings in which each individual needle changes polarity rapidly from negative to positive and vice versa. This produces the effect illustrated in figures 5 and 9B where the RF energy flows around individual needles rather than between needles as each individual needle is completing the positive/negative flow path itself. This subtle distinction does not appear to be disclosed in the Manstein reference.
The examiner also reviewed the post-grant petitions filed for applications 14/006,930 and 15/202,511. In the Mehta reference (Pub. No.: US 2010/0204695 A1) the energy seemed to flow between bipolar needles (e.g. see figure 13), not around individual needles. The Intracel youtube video at the 6 minute mark did show energy flowing around each electrode. However, the examiner can’t tell how the video is achieving this. Is each individual needle changing polarity rapidly from negative to positive and vice versa to complete the positive/negative flow path itself? It is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/P.C.E/Examiner, Art Unit 3792  

/Amanda K Hulbert/Primary Examiner, Art Unit 3792